Whether sufficient cause appears in any case to require that an action should be brought forward and the judgment vacated, is a question of fact. *Page 603 
The evidentiary facts stated are not necessarily inconsistent with a finding that justice did not require such action in this case; consequently the dismissal of the motion presents no error of law. Fulton Pulley Co. v. Company, 71 N.H. 384; Reed v. Prescott, 70 N.H. 88; Clough v. Moore,63 N.H. 111, 113; Warner Bank v. Clement, 58 N.H. 533.
Exception overruled.
YOUNG, J., did not sit: the others concurred.